Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10, 12, 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1 amended to recite “when a given portion of the plurality of portions is hit by a projectile causing rotation of the given portion, portions inward and outward of the given portion are unmoved”, such limitations are very confusing an unclear.
	Applicant merely replaced the limitations “configured not to rotate” with “unmoved” and provide no more clarification to such relationship of a hit target (which does not seems to change the scope of the device of claim 1). As previously questioned by the examiner “To what “not to rotate” (in this case “unmoved”) upon an impact, a hit, the claim referred to? In any one of applicant’s embodiments, as the targets are coupled/position upon a shaft, the targets, to include any portion of a given target, either rotates (e.g. target of Figs. 1A+) or knock down (Figs. 2A+), upon a hit. “

	With respect to claim 20, to what “vertical axis” the claim referred to?  Applicant merely added the term “distal”, but yet explained where such “vertical axis” is.  The targets are position in a vertical position (prior to a hit e.g. Figs. 2A, 2G and 2H), but the axis through the apertures (via bar 230) is clearly horizontal.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5,  8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels US 0,687,873 (“Daniels”) in view of Burrell US 2,890,052 (“Burrell”).
	As per claim 1, Daniels discloses a target with visually distinctive motion-based accuracy feedback (target 5 with sections rings 9-11)(Figs. 1-3; 7-71), comprising: a plurality of rotating target portions (9-11), each of the plurality of portions configured with an original position (Fig. 1; page 1, 24+) and to be rotationally indicative of being hit by a projectile by rotation about an axis (Fig. 2 and 35-62); 
	an innermost portion of the plurality of portions (Figs. 1 and 2); 
	one or more nested outer portions of the plurality of portions extending outwardly from the innermost portion (the target formed by an inner disk 11 and tow outer rings 9 and 10)(Fig. 1; 23+); and 
	a shaft traversing a plurality of apertures that are established internally and laterally through each of the plurality of portions (shaft 8 passes via perforations 7 of each targets 9-11 and held via washers 12)(Fig. 1; 23-54), the axis being oriented along the shaft (Figs. 1 and 2; 35-55), wherein, when a given portion of the plurality of portions is hit by a projectile causing rotation of the given portion, portions inward and outward of the given portion are unmoved (note Fig. 2 in conjunction to 35-63). With respect to “none movement/unmoved” of a target given portion upon a hit, as discussed above the examiner is unclear what is that applicant is attempt to claim by such unclear language. 
	To the best of his understating such limitations are related to each target independently position upon the shaft as applicant stated in page 8:6+”  Said differently, each of the plurality of rotating target portions is configured to be rotationally indicative of being hit by a projectile by independent spinning rotation of the respective hit portion about a substantially central axis of the respective hit portion, wherein the innermost portion and the one or more nested outer portions of the plurality0 of portions are configured to not move any other portion of the plurality of portions, whether further inward or outward of the respective portion, when the respective portion is hit by a projectile.”
	Accordingly, Daniels’ independent targets upon shaft 8, while one been hit, the plurality of portions are configure “to not move any other portion”.
	Daniels is not specific regarding and wherein an additional material is disposed on a bottom half and not a top half of each of the plurality of portions, creating a weight differential between a lighter top half and a heavier bottom half of each of the plurality of portions, and wherein, upon rotation of a particular portion of the plurality of portions, the heavier bottom half of the particular portion causes the particular portion to rotationally reset to the original position.
	However, in the same field of targets devices, Burrell discloses wherein an additional material is disposed on a bottom half and not a top half of portions, creating a weight differential between a lighter top half and a heavier bottom half of each of the plurality of portions and  an additional material is disposed on a bottom half and not a top half of each of the plurality of portions, creating a weight differential between a lighter top half and a heavier bottom half of each of the plurality of portions, and wherein, upon rotation of a particular portion of the plurality of portions, the heavier bottom half of the particular portion causes the particular portion to rotationally reset to the original position (the use of counter weight 36 at the bottom half of target drum 20 to return the target to its initial position after a hit)(Figs. 1 and 2; 2:39-56).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Daniels’ targets to include a bottom weight means   as taught by Burrell for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming rotational targets that are configure to rotate to their initial position after been hit.  Such modification would have enhanced the target of Daniels to return each hit target to its initial position faster and ready to be hit again as a visual accuracy feedback means.  As explicitly suggested by Burrell such counter weight will cause the return of the target drum to its initial position after a hit (e.g. 2:51-57). Such “return” means is much desire within the device of Daniels to enhance the target device by allowing a quick and automatically “rest” of the target to its initial position, thus allow continuous shooting at the target.
	Within the modify targets of Daniels each target would have included such counter weight (as taught by Burrell) for such reasons to return the targets to their initial positions after a hit.     
	As per claim 2, Daniels discloses wherein each of the plurality of portions is circular in shape (Fig. 1; 35+).  
	As per claim 3, with respect to wherein each of the plurality of portions is non-circular in shape, the examiner maintains his position, as set forth in the previous office action (mailed 6-18-20, page 7), that the shape of the target would have been an obvious as nothing more than an obvious user’s choice/design that does not change the nature/function of the target/s.
	Once more, applicant on page 13:1-4 states” Furthermore, while certain shapes have been shown and described, any suitable shape may be used, such as squares, 
rectangles, diamonds, triangles, animals, and others with similarly functional utility”.
	Accordingly it is clear that the shape of the targets is nothing more than a user’s choice and/or design, and would have been obvious to incorporate within the prior art. 
 	As per claim 4, with respect to wherein one or more portions of the plurality of portions are shaped differently than one or more other portions of the plurality of portions, again, as discussed above the configuration of the target/s or portion thereof, is nothing more than a user’s preference design choice.
	As per claim 5, although the combination Daniels- Burrell is not specific regarding wherein the plurality of portions comprise a material selected from a group consisting of: metal; steel; polymer; and plastic, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Daniels’s target portions material/s as claimed for the reason that a skilled artisan would have been motivated in selecting known material based on their suitability as strong and durable enough material that A) can sustain a large impact from a struck bullet; and B) suitable to sustain the elements while using in an outdoor (which is suitable for target to be use with bullets).
	As per claim 8, Daniels discloses wherein the axis is horizontal (Figs. 1 and 2; 23-55).  Also, Burrell discloses a horizontal axis of axle 22 (Fig. 1; 2:39-45 and 2:53-58).
	As per claim 12, although the combination Daniels- Burrell is not specific regarding wherein each portion has one or more visually differentiating features from a front side and a back side of the respective portion selected from a group consisting of: a different color from the front side to the back side; and a reflective material on the back side, the use of colors to indicated different locations (which is deign to indicate different areas hit, while a bullet struck a target) is well known in the art, and thus would have been obvious to include within the modified Daniels as an obvious use of a known technique to improve a similar device in the same way as visual/colorful indication of a hit.
	Furthermore, such colors upon the target portions is nothing more than a printed matter thereupon, and for that matter it is noted that Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336,1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381,1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
Claims 13 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveland et al US 2008/0185786 (“Loveland”) OR in the alternative Loveland in view of Reynolds US 2,039,552 (“Reynolds”).
	As per claim 13, Loveland discloses a target with visually distinctive motion-based accuracy feedback (target 50 with multiple target system 100)(Figs. 1-8; pars. [0008]-[0010] and [0022]-[0028]), comprising: 
	a plurality of rotating target portions, each of the plurality of portions configured with an original position and to be rotationally indicative of being hit by a projectile by knock-down rotation about a distal axis (system target 50 comprises a plurality of nested targets having a silhouette plate 52 and a knock down targets, such a first chest plate 54a and a second chest plate 54b, which are positioned on the same distal axis)(Fig. 1 in conjunction to Figs. 2-4; pars. [0022]-[0024]); 
	an innermost portion of the plurality of portions (Figs. 2-4); one or more nested outer portions of the plurality of portions extending outwardly from the innermost portion (Figs. 1-4; pars. [0022]-[0024]); and a shaft traversing a plurality of apertures that are established internally and laterally through a respective distal portion of each of the plurality of portions, the distal axis being oriented along the shaft, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion (chest plates 54a and 54b are connected to the target system via axle/shaft-apertures; e.g. Figs. 3, 4 and 8; in such manner that the upon a first hit, only the first chest plate 54b would be knock done without causing chest plate 54a to be rotate (Fig. 3); and the second hit would have caused the rotation of the second chest plate 54b (Fig. 4); see also pars. [0022]-[0024] regarding the structure and function of the target system; note also par. [0028] and Fig. 8 for the structure of the system as well as function of the target system, while in use, i.e. upon a hit from a bullet).
	Loveland is not specific regarding comprises an extension bar extending parallel to the distal axis, and wherein the extension bar of a given portion of the plurality of portions extends across a front surface of at least one portion outward of the given portion, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion.
	Once more, as discussed above, wherein it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Accordingly, a skilled artisan would have determined that and shape, configuration of the target portions would have been nothing more than an obvious user’s design/preference choice without changing the nature of the target portions. 
	As stated above even applicant is aware to the fact that the configuration of his target can be any shape which is not limited to any design or user’s choice, as stated by applicant’s pages 14:1-4” Furthermore, while certain shapes have been shown and described, any suitable shape may be used, such as squares, rectangles, diamonds, triangles, animals, and others with similarly functional utility”.  Furthermore, on Figs. 3A-3D (also page 14, lines 14+) applicant clearly shows different designs that clearly not including “extension bars”.
	It is clear that this “extension bar” is not use for a specific function, and merely is nothing other than a part of the overall configuration of the target, and as discussed above such configuration to Loveland would have been nothing more than a design/ user’s preference without alter the function of the target device.  
	However, if there is any doubt regarding such interpretations and in the hope of expediting prosecution, the examiner notes that Reynolds discloses and suggested such limitations.
	Reynolds discloses a target device including a plurality of targets 191-199 (Figs. 1-3); the targets including supporting arms (such arms 20)(Figs. 1 and 2); the structure of the target allows to the target behinds the hit target to be knock-down, while the front targets (relative to the hit target) to remain operational (Fig. 2 in conjunction to page 2:49+, regarding the operation of the device.  Thus, Reynolds discloses comprises an extension bar extending parallel to the distal axis (construed as any of the supporting arms, or any portion connecting each target 191-199 to its respective supporting arm, whereas knock-down of a given target causes the successive knock down of the following target; Reynolds give an examples with regard to target members 192, 194 and 191), and wherein the extension bar (again any support arms and connection between any target to the supporting arms thereof) of a given portion of the plurality of portions extends across a front surface of at least one portion outward of the given portion, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion (Fig. 2 in conjunction to 2:49-74).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Loveland’s device to comprises an extension bar extending parallel to the distal axis, and wherein the extension bar of a given portion of the plurality of portions extends across a front surface of at least one portion outward of the given portion, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion as taught by Reynolds for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a knock down target device that indicated a visual hit via knockdown of the hit target.  
	Furthermore, such visual aid including plurality of knockdown targets enhance the excitement of a shooter to “knockdown” several targets via a single shot.   
	As per claim 19, with respect to wherein the plurality of apertures are established through a technique selected from: drilling the plurality of apertures; bending material around the plurality of apertures; and installing an additional bracket around the plurality of apertures, note Loveland’s Figs. 2-4 and 8 in conjunction to pars. [0022]-[0024] and [0028] regarding the structure of placing chest targets 54a and 54b within axle/shaft and within aperture, bracket/s, and etc.
	Furthermore, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Thus, the final product of the chest targets 54a-54b are connected to the target system (via, within silhouette target/plate 52) within Loveland are the same product  regardless to the process of connecting the chest target thereon.	
	As per claim 20, with respect to wherein the distal axis is vertical, as discussed above it is unclear (and seems impossible) that the nested targets (e.g. Figs. 2A+) can be connected at “a vertical axis”; which will defeat the purposes of the nested, knock-down targets.  To the best of his understanding, and according to applicant’s original disclosure, the examiner construed such axis as horizontal to hold the targets in a vertical position (prior to be hit) and taught by Loveland (Figs. 2-4 and 8; pars. [0022]-[0024] and [0028]).    
	As per claims 21, 22, 23, with respect wherein each of the plurality of portions is circular in shape (claim 21), wherein each of the plurality of portions is non-circular in shape (claim 22), and wherein one or more portions of the plurality of portions are shaped differently than one or more other portions of the plurality of portions (claim 23), note Figs. 2-4 as well as the examiner’s markings hereinafter regarding the different shape of the chest plates 54a-54b to include different shapes.
	Note: as the claim recite “portion/s”, which is broad enough, as the examiner marked hereinafter, any part/section/segment/piece, can read on the limitations “portion”.
Examiner’s markings

    PNG
    media_image1.png
    517
    603
    media_image1.png
    Greyscale

	Once again, as stated above it is clear that the shape of the targets is nothing more than a user’s choice and/or design.  Thus, the examiner maintains his position that the shape of the target (or portions thereof) would have been nothing more than an obvious user’s choice/design that does not change the nature/function of the target/s. 
	As per claim 24, with respect to wherein the plurality of portions comprise a material selected from a group consisting of: metal; steel; polymer; and plastic, note Loveland’s pars. [0005], [0008], [0010], [0022], and [0024] regarding the use of steel as forming target suitable for shooting and alike (see par. [0005] as to well-known materials).
	In addition, as mention above , it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).      
	The use of any of the material would have been suitable for their intended use as explicitly suggested by Loveland “[0005] A variety of different types of targets are currently available for shooting drills, various targets have been developed based on specific requirements or training practices of specific drills. These targets can range from paper targets, to static targets, such as steel or paper, to moving steel, paper targets, or the like, and are generally arranged at a distant end of a shooting range. Each of the targets can generally be moved around and configured within the range depending on, for example, a particular training drill for a shooter.”
	As per claim 25, Loveland discloses wherein the axis is horizontal (figs. 2-4 and 8; pars. [0022]-[0024] and [0028]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 12, 13 and 19-25 have been considered but are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and partially not persuasive.
In regard to the rejection under 35 USC 112b
	Applicant’s amendments remedy some of the amendments, in particular with respect to “a plurality of apertures”. However, the claims (in particular claim 1) indefinite as it is unclear what structure applicant sought to claim by such language “unmoved” which is very similar to the previous “configured not to rotate”.  Once more it is unclear to what structure applicant id referring y claiming “unmoved”, with regard to a hit target, as the main object of applicant’s device/s is indication of a hit, via a movement (either a rotational or a knockdown).
	Applicant has not provide any additional remarks to the independent claims, and as set forth above claims 1-5, 8, 10, 12, 20  are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In regard to the rejection under 35 USC 103-claims 1-5, 8 and 12
	Applicant’s arguments with respect to “an additional material is disposed on a bottom half and not a top half of each of the plurality of portions, creating a weight differential between a lighter top half and a heavier bottom half of each of the plurality of portions, and wherein, upon rotation of a particular portion of the plurality of portions, the heavier bottom half of the particular portion causes the particular portion to rotationally reset to the original position”, are moot since such limitations are taught and suggested by the newly cited reference to Burrell.
In regard to the rejection under 35 USC 103-cliams 13 and 19-25
	Starting on page 5, applicant argued that Loveland does not disclose “an additional material is disposed on a bottom half and not a top half of each of the plurality of portions, creating a weight differential between a lighter top half and a heavier bottom half of each of the plurality of portions, and wherein, upon rotation of a particular portion of the plurality of portions, the heavier bottom half of the particular portion causes the particular portion to rotationally reset to the original position.”
	However, it seems as applicant is arguing much more than he actually claimed, and his arguments are based upon the functionality of his device (i.e. as shown and described in the specification and drawings), and not the claimed device.
	Applicant argued that the device of claim 13, is based upon a knockdown target system 200 (e.g. Figs. 2C-2H), and argued that the extension bar (250, Figs. 2C-2E) causes the knockdown of successive target (e.g. Fig. 2H and page 12:5+, a hit of portion 210a causes both portions 210a and 210b to be knockdown).
	However, such structure was not claimed, neither such functionality was not fully claimed.
	First, it is important to recognize that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)
	The claim merely recites “an extension bar parallel to the distal axis”, which such “extension bar” can be in any given location and in any structure, and absent any specific location and structure, the examiner in the broadest and most reasonable asserts that such “extension bar”, amount to nothing more a user’s preference that would have not changed the nature of the target. 
	Second, such “extension bar”, by “itself” without a corresponding area/structure to the “extension bar” cannot causes the knockdown of successive target, as no “corresponding structure” was never claimed to allow a knockdown of a successive target portion, as argued by applicant. 
	In that regard, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Thus, the modified Loveland’s structure is fully capable of performing the same function as claimed, since the device is equipped with the same features as the claim subject matter.  Again, absent any specific structure, location, and etc. the “extension bar”, the examiner maintains his position that such “extension bar” would have been nothing more an obvious user’s choice.
	Lastly, as mentioned above in the hope of expediting prosecution, with respect to an extension bar extending parallel to the distal axis, and wherein the extension bar of a given portion of the plurality of portions extends across a front surface of at least one portion outward of the given portion, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion, such limitation are moot as taught by the newly cited reference to Reynolds. 
	More specific, Reynolds discloses a target device including a plurality of targets 191-199 (Figs. 1-3); the targets including supporting arms (such arms 20)(Figs. 1 and 2); the structure of the target allows to the target behinds the hit target to be knock-down, while the front targets (relative to the hit target) to remain operational (Fig. 2 in conjunction to page 2:49+, regarding the operation of the device.  Thus, Reynolds discloses comprises an extension bar extending parallel to the distal axis (construed as any of the supporting arms, or any portion connecting each target 191-199 to its respective supporting arm, whereas knock-down of a given target causes the successive knock down of the following target; Reynolds give an examples with regard to target members 192, 194 and 191), and wherein the extension bar (again any support arms and connection between any target to the supporting arms thereof) of a given portion of the plurality of portions extends across a front surface of at least one portion outward of the given portion, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion (Fig. 2 in conjunction to 2:49-74).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the list of references cited upon the 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        6/14/21

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711